Citation Nr: 0527992	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  99-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  




WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from June 1966 to June 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The Board remanded this matter to the RO in July 2003 for 
additional development of the record.  

In April 2005, the RO granted an increased rating of 50 
percent for the veteran's PTSD.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit does, not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.  



FINDINGS OF FACT

1.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

2.  The veteran has been granted service connection for one 
disability, PTSD, and this disability is assigned a 
disability rating of less than 60 percent.  

3.  The medical and other evidence of record demonstrates 
that the service-connected PTSD, alone, does not render the 
veteran unable to secure or follow a substantially gainful 
occupation.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the 
currently assigned 50 percent for the veteran's service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.130 including Diagnostic 
Code 9411 (2004).  

2.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability have not been met.  38 U.S.C. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)
 
VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  
 
Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  The veteran, 
moreover, has been accorded ample opportunity to present 
evidence and argument on his behalf, including presenting 
testimony at a personal hearing at the RO.  

Further, by December 1998 statement of the case; March 2003, 
September 2003, April 2004, July 2004, and January 2005 
letters; and April 2005 supplemental statement of the case, 
he has been notified of the evidence needed to establish the 
benefits sought, and he has been advised via the letters and 
supplemental statement of the case regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
obtained Social Security medical records and scheduled 
several psychiatric and psychological evaluations in 
connection with this case.

Consequently, the Board concludes that VA's statutory duties 
to assist and provide notice the veteran have been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.


Factual Background 

The RO granted service connection for PTSD by September 1995 
rating decision to which it assigned a disability evaluation 
of 30 percent.  It is the veteran's only service-connected 
disability.  

In mid November 1996, the veteran submitted a claim of 
entitlement to TDIU benefits.  

On September 1997 psychological assessment, the veteran 
indicated that he began to feel a lack of energy after 
surgery for kidney cancer in late 1989.  He described 
problems with depression but denied using psychotropic 
medication.  He complained of having intrusive thoughts of 
Vietnam and detachment from others.  Testing revealed that 
the veteran's academic equivalency was lower than that of 
high school.  Another test indicated high scores in the 
anxiety area.  He had thought disorders, borderline 
tendencies, somatization and depression.  The traumatic 
stress scale pointed to PTSD.  

The examiner indicated that the veteran had been unable to 
work since 1989 due to low back pain resulting from kidney 
surgery.  The examiner diagnosed pain disorder due to 
psychiatric factors and general medical condition as well as 
chronic PTSD.  

The axis II diagnosis was that of schizoid, avoidant, and 
self-defeating personality features.  The veteran's global 
assessment of function (GAF) score was 50.  

The examiner suggested that pain was the primary barrier to 
employment and that the PTSD had worsened when he stopped 
working.  The examiner indicated that the veteran's PTSD 
symptoms would diminish if he returned to work.  

In April 1998, the veteran testified that he had stopped 
working when he had kidney cancer.  He indicated that, 
recently, the main barrier to employment was his inability to 
get along with people.  He had not pursued VA vocational 
rehabilitation training.  

Upon questioning, the veteran indicated that PTSD symptoms 
might have contributed to his divorce.  He primarily visited 
relatives and watched television.  He also indicated that he 
had a few close friends that he visited often.  He indicated 
that his memory was "not the best in the world."  

He did not trust his last employer.  The veteran spoke of not 
frequenting restaurants.  Despite taking Valium for sleep, 
the veteran indicated that he still had nightmares.  

The veteran stated that he last worked as a truck driver but 
would not be able to engage in that sort of work because of 
the pressure caused by the associated paperwork.  He stated 
that he did not look for any other type of work because he 
was not qualified for anything else.  He had a high school 
diploma and no further education.

On May 2001 VA psychological examination, the veteran 
indicated that he was "about the same."  The veteran 
complained of difficulty sleeping, nightmares, intrusive 
thoughts, discomfort in crowds, a dislike of war movies and 
negative feelings toward Asians and Pacific Islanders.  

The veteran stated that he had been married twice.  He 
stopped working in 1989 secondary to surgery.  He spent most 
of his time visiting relatives and taking care of his mother.  

The examiner described the veteran as casually groomed.  The 
veteran made little eye contact.  He appeared dysphoric and 
lethargic.  Speech was within normal limits.  The veteran's 
mood was depressed, and his affect was appropriate.  Thought 
processes were logical.  

There was no loosening of associations or confusion.  No 
gross impairment of memory was observed, and the veteran was 
oriented in all spheres.  There were no delusions or 
hallucinations.  Judgment and insight were adequate.  The 
veteran reported suicidal homicidal ideation but no intent.  
The examiner diagnosed PTSD and assigned a GAF of 54.  

On February 2005 VA psychiatric examination, the veteran 
complained of poor sleep and nightmares.  He avoided crowds 
and places such as restaurants and stores.  He avoided war 
movies.  

When asked about the Vietnamese, he stated that he did not 
like "any of those people."  He indicated that he had not 
worked since 1989 due to medical problems and stress.  He 
spent his time watching sports on television, visiting 
neighbors, and seeing relatives.  The veteran denied drug and 
alcohol use.  

The examiner noted that the veteran was casually groomed.  He 
was cooperative but made no eye contact.  The veteran, 
however, did not appear dysphoric.  Speech was within normal 
limits.  Thought processes and associations were logical and 
tight.  There was no loosening of associations and no 
confusion.  

The veteran was oriented in all spheres.  Memory was grossly 
intact.  There was no evidence of hallucinations or 
delusions.  Insight was somewhat limited, but judgment was 
adequate.  The veteran reported some suicidal ideation but 
denied intent.  The veteran was not in need of psychiatric 
hospitalization and was competent to handle his own funds.  
The examiner diagnosed chronic PTSD and assigned a GAF score 
of 47.  

The examiner opined that the veteran's PTSD symptoms did not 
preclude all employment.  This opinion was based on the 
veteran's denial of alcohol and drug abuse, the lack of 
impairment in social functioning, and on the presence of 
normal thought processes and communication skills.  


Increased Rating PTSD 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected PTSD has been rated 50 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated, 
as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995)  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  

Despite the veteran's latest GAF score, an evaluation of 70 
percent is not warranted for his service-connected PTSD in 
this case.  A review of the evidence, indeed, reflects that 
the veteran's GAF score is composed of psychiatric and 
physical limitations following surgery and cannot be said to 
represent the severity of his PTSD alone.  

The veteran does not suffer from the very severe 
symptomatology associated with a 70 percent evaluation.  The 
veteran is fully oriented.  He has never been hospitalized 
and is not in need of psychiatric hospitalization.  

The record does not reveal the need for regular counseling 
and/or psychiatric care, and the veteran appears to function 
without psychotropic medication other than sleep medication.  

His speech and thought processes are normal and logical.  His 
judgment is normal, and his memory is grossly intact.  There 
is no evidence of hallucinations or delusions.  Social 
networks appear to be intact.  The record in fact reflects 
regular contact with neighbors and family.  The veteran sees 
several close friends on a regular basis.  He does not use 
alcohol or drugs.  

A 70 percent evaluation would require such symptoms as 
impaired impulse control, disorientation, obsessional 
rituals, neglect of personal appearance, an inability to 
maintain effective relationships, and/or continuous panic or 
depression affecting the ability to function independently.  

The veteran does not suffer from these symptoms, functions 
independently, and has been said to be out of work due to 
physical limitations unrelated to his service-connected PTSD.  
The Board observes that presumably, had the veteran's PTSD 
risen to the level required for a 70 percent evaluation, 
there would be evidence of regular psychiatric care, 
counseling, and possible use of psychotropic medication.  
These have not been shown.  

The Board recognizes that the veteran has complained of 
suicidal and homicidal ideation.  He has not acted on these 
thoughts and denied any plan to do so.  The Board notes that 
occasional thoughts of suicidal ideation with no indication 
of a plan did not militate in favor of a 70- percent 
evaluation or higher.  

Because the veteran's PTSD symptomatology does not match that 
required for a 70 percent evaluation, an increased rating for 
PTSD is denied.  38 C.F.R. § 4.130, Diagnostic Code 9411.  


TDIU 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15.  

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a).  

In Moore, 1 Vet. App. at 359 (1991), the Court further 
discussed the meaning of "substantially gainful employment."  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100 percent, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Initially, the Board does not credit the veteran's testimony 
regarding an inability to be employed due to PTSD, his only 
service-connected disability.  It is beyond dispute that he 
stopped working after surgery for kidney cancer, and there is 
no indication that PTSD played any role in the veteran's 
decision to stop working in 1989.  

Indeed, the evidence reflects that PTSD symptoms increased 
when the veteran stopped working and that these symptoms 
would diminish if the veteran obtained employment.  

In February 2005, the examiner opined that the veteran's PTSD 
symptoms did not preclude all employment.  

The Board accords more weight to the professional assessments 
than to the veteran's lay views.  The Board reminds the 
veteran that VA decision makers have discretion to accept or 
reject pieces of evidence provided that sufficient reasons 
and bases are set forth explaining such actions.  Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  

Regardless of the foregoing, TDIU benefits cannot be granted 
because the veteran has only one service-connected disability 
rated 50 percent disabling.  His PTSD evaluation falls short 
of the 60 percent evaluation necessary to be eligible to 
receive TDIU benefits.  38 C.F.R. § 4.16(a).  



ORDER

An increased rating in excess of 50 percent for the service-
connected post-traumatic stress disorder (PTSD) is denied.  

A total compensation rating based on individual 
unemployability is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


